Citation Nr: 1220415	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  97-35 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of educational assistance benefits in the amount of $232.55.


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1981 to July 1982, September 1990 to August 1991, and October 1993 to January 1994.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 1996 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, Atlanta Education Center, which denied a request for waiver of the recovery of an education overpayment in the amount of $232.55.  

The Veteran was scheduled for a Board personal hearing in Columbia, South Carolina (Travel Board) in April 1999, but failed to report to the hearing; therefore, his hearing request has been withdrawn.


FINDINGS OF FACT

1. The Veteran was awarded benefits for full time educational assistance for the enrollment period from August 1995 through December 1995.  

2.  On September 21, 1995, the Veteran reduced his credit hours from 15 credit hours to 9 credit hours; this reduction was made after the school's drop-add period.   The award of VA educational benefits was accordingly reduced, creating an overpayment in the amount of $232.55.  

3.  The overpayment of VA education benefits in the amount of $232.55 was properly created. 

4.  The overpayment was not the result of fraud, misrepresentation or bad faith on the part of the Veteran. 

5.  The Veteran was at fault in the creation of the overpayment, and there is no fault on the part of VA in its creation. 

6.  Repayment of the debt would not deprive the Veteran of the basic necessities of life.

7.  The failure of the Government to insist upon its right to repayment of the assessed overpayment would result in unjust enrichment of the Veteran. 

8.  Recovery of the overpayment would not defeat the purpose of the VA education program.

9.  The Veteran has not relinquished a valuable right or incurred any legal obligations resulting from reliance on VA benefits.  


CONCLUSION OF LAW

The overpayment of VA education benefits in the amount of $232.55 was not the result of fraud, misrepresentation or bad faith on the part of the Veteran; and it would not be against the principles of equity and good conscience to recover the amount of the overpayment.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.  These provisions, however, are inapplicable to claims such as the one decided herein.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (CAVC) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different Chapter (i.e. Chapter 51).  Therefore, the VCAA is not for application in this matter. 

The Board finds that general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103 (2011).  In January 1996, the RO informed the Veteran, in regard to the change in his enrollment status during the term beginning in August 1995, that he may be held responsible for an overpayment, or an additional overpayment of benefits.  The Veteran was informed that if he did not show sufficient grounds for making this enrollment change, his award would be reduced to the rate of $148.42 per month effective the first day of the term in which the change took place.  In April 1996, the Veteran was informed that he had an educational assistance debt of $232.55.  

In April 1996, the Veteran requested a waiver of repayment of benefits in the amount of $232.55.  In July 1996, the Committee on Waivers and Compromises informed the Veteran that a waiver of the debt was denied.  A June 1997 statement of the case explained to the Veteran the bases for denial of the claim, and afforded him the opportunity to present information and evidence in support of his claim. 

Waiver of Overpayment

Any indebtedness of a veteran can be waived only when the following factors are determined to exist: 1) there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver; and, 2) collection of such indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a) (2011).  Thus, a finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recovery of the overpayment. 

The controlling legal criteria provide that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a) (2011).  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the U. S. Government. 

In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive: (1) Fault of debtor.  Where actions of the debtor contribute to the creation of the debt.  (2) Balancing of faults.  Weighing the fault of the debtor against the VA's fault.  (3) Undue hardship. Whether collection would deprive the debtor or his or her family of basic necessities.  (4) Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.  (5) Unjust enrichment.  Failure to make restitution would result in an unfair gain to the debtor.  (6) Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.965(a) (2011). 

The Board finds that the overpayment of VA education benefits in the amount of $232.55 was properly created.  A VA enrollment certification shows that he Veteran was enrolled for 15 credit hours for the enrollment period beginning in August 1995 and ending in December 1995.  The record indicates that the Veteran was paid benefits for full time educational assistance for the enrollment period from August 1995 through December 1995.  A Notice of Change in Student Status was sent to VA from Trident Technical College in October 1995.  The Notice of Change in Student Status shows that on September 21, 1995, the Veteran reduced his credit hours from 15 credit hours to 9 credit hours, and this reduction was made after his school's drop-add period.  The training time after adjustment was reduced to "3/4 time."  A handwritten note on the Notice of Change in Student Status reflects a reduction to the rate of $148.42 per month.

In January 1996, VA informed the Veteran that due to his enrollment status change during the term beginning in August 1995, that his award of educational benefits was being reduced to the rate of $148.42 per month, effective the first day of the term in which the change took place.  The Veteran's award of VA educational benefits was accordingly reduced, creating an overpayment in the amount of $232.55.  In an April 1996 letter, VA informed the Veteran of his educational assistance debt of $232.55.  

The Board finds that the overpayment was not the result of fraud, misrepresentation, or bad faith on the part of the Veteran.  In the Veteran's August 1997 substantive appeal (VA Form 9), he stated that at the time he dropped the pertinent classes, he was told that his VA assistance would be reduced by some amount.  He contends that he was also told that the classes he kept warranted the amount of assistance he was to receive.  He contends that the misrepresentation in regard to his assistance should not fall on him.  The Veteran stated at the time of his adjustment, which he discussed with the VA representative at Trident Technical College, he should have been told that if there was a mistake made by the VA office, he would be responsible.  He indicated that, if that were the case, he would have asked the office to hold his benefits.  The Veteran essentially contends that he was told by a VA representative that the remaining classes he enrolled in warranted the amount of benefits he was receiving.  

Based on the Veteran's lay statements, the Board finds that the Veteran was not fully aware that he would be in receipt of an overpayment in VA educational benefits when he reduced his credit hours in September 1995.  Accordingly, the Board finds no fraud, misrepresentation or bad faith on the part of the Veteran in the creation of the overpayment.

As the evidence does not establish fraud, misrepresentation, or bad faith on the part of the Veteran, the Board will next determine if a waiver of recovery of the VA indebtedness is warranted on the basis of equity and good conscience under 
38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a) (2011).  For the reasons discussed below, the Board finds that repayment of the Veteran's indebtedness would not violate principles of equity and good conscience. 

The Board finds that the Veteran was at fault in the creation of his indebtedness.  The record shows that the Veteran withdrew from six credit hours worth of courses for the enrollment period beginning in August 1995, after he had been certified to receive VA education benefits for those courses, and after his educational institution's drop-add period.  While the Veteran has asserted that VA personnel told him that the remaining classes he enrolled in warranted the amount of benefits he was receiving; in the same August 1997 statement, the Veteran indicated that he was told that his VA assistance would be reduced to "X" amount, and that the classes he kept warranted the amount of assistance he "was to receive."  Based on the Veteran's statements, it appears he was informed that some reduction in education benefits would occur if he reduced his course load.  

The Board notes that the record contains a prior September 1992 notice of overpayment in the amount of $68.17.  The September 1992 notice of overpayment shows that a past overpayment was created due to a change in the Veteran's enrollment status; specifically, the Veteran's termination of his enrollment at that time.  The Board finds, therefore, that a reasonable person in the Veteran's situation would have known that a change in enrollment status could result in the creation of an overpayment in benefits. 

The Board finds that, even if the Veteran was informed that he could continue to receive benefits for the remaining classes in which he was enrolled, because the overpayment of VA education benefits was properly created based on the change of enrollment status, VA was not at fault in the creation of the Veteran's indebtedness.  

The first two elements for consideration under 38 C.F.R. § 1.965(a) are the fault of the debtor, and balancing the fault of the debtor and VA.  As previously noted, there is no fault on the part of VA in the reduction of the Chapter 1606 educational benefits based on the Veteran's change in enrollment.  Assuming the Veteran was not aware of the overpayment of benefits, his action in accepting VA education benefits still contributed to the creation of the overpayment.  In January 1996, the Veteran was informed of the reduction of his award and he was informed that he may be held responsible for the overpayment of benefits.  The Veteran failed to show sufficient grounds for making a change in enrollment status.  The Board finds, therefore, that the failure to return the amount of the overpayment at that time lies solely with the Veteran, and this represents the greater degree of fault in balancing the actions between the Veteran and VA. 

The Board finds that that repayment of the debt would not deprive the Veteran of the basic necessities of life.  As to the element of undue financial hardship, the regulation provides that consideration should be given to whether collection of the indebtedness would deprive the debtor or his family of the basic necessities.  The Veteran's July 1996 Financial Status Report shows that he had a total monthly gross salary of $1200; a total monthly net income of $1261; and total monthly expenses of $1240, to include rent or mortgage payments, food, utilities, heat, phone, credit card, and car payments.  The Veteran's phone, credit card, and car payments comprised a total of $610 in monthly expenses.  The resulting monthly balance reported was $21.00.  However, the Veteran also reported $1300 in assets, specifically, cash in the bank.  While the Veteran was also shown to have significant credit card debt, these monthly payments were considered in calculating his total monthly expenses.  The Board emphasizes that after taking care of basic necessities such as shelter and food, the Veteran is expected to accord a debt to VA the same regard given to any other debt.  Thus, while the Veteran reported $1240 in monthly expenses, a significant portion of those expenses represent other debt.  Given the Veteran's age, income potential, and assets, the Board finds that the collection of the $232.55 debt would not deprive him of the basic necessities of life.  

With regard to the other elements pertaining to the principles of equity and good conscience as set forth by 38 C.F.R. § 1.965(a), the Board finds that because the Veteran was in receipt of VA education benefits to which he was not entitled, he was clearly unjustly enriched by the amount of the overpayment.  The failure of the Government to insist upon its right to repayment of the assessed overpayment would, therefore, result in unjust enrichment of the Veteran.  

Moreover, the Board finds that there is nothing in the record to suggest that recovery of the overpayment would defeat the purpose of the VA education program.  In that regard, the award and disbursement of education benefits for the enrollment period beginning in August 1995 was made pursuant to the Veteran's full time enrollment; and, the reduction of this award was made in accordance with his adjusted enrollment status.  Thus, the recovery of the overpayment created by the Veteran's voluntary withdraw from courses would not defeat the purpose of the VA education program.  Finally, the Board finds that there is no evidence showing that the Veteran relinquished a valuable right or incurred any legal obligations resulting from reliance on VA benefits.  

The facts of this case do not demonstrate that recovery of the overpayment would be against the principles of equity and good conscience.  38 C.F.R. §§ 1.963, 1.965 (2011).  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for a waiver of recovery of the overpayment of VA education benefits in the amount of $232.55.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2011). 


ORDER

Waiver of recovery of an overpayment of educational assistance benefits in the amount of $232.55 is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


